Per Curiam. Our most recent opinion involving the present parties is Gipson v. Brown, 295 Ark. 371, 749 S.W.2d 297 (1988). Neither party filed a petition for rehearing. The mandate was issued on May 27, 1988. The respondents have instituted contempt proceedings in chancery court and argue that because we dismissed the petitioners’ appeal in Gipson, the lower court’s judgment remained in effect. The petitioners filed the pending petition for writ of prohibition and rely upon discussion in Gipson which made clear that the underlying dispute between the parties was a church matter not proper for resolution by the courts. We granted a temporary stay pending further review.  The temporary stay is now made permanent. We direct the attention of the lower court and the parties to the specific language of our mandate: It is therefore considered by the Court that the decree of said Chancery Court in this cause rendered be and the same is hereby dismissed in accordance with the opinion herein delivered. Accordingly, petitioners’ writ of prohibition is granted. Purtle, J., dissents.